EXHIBIT 10.9

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT

This Amended and Restated Change in Control Severance Agreement (the
“Agreement”) by and between Cascade Microtech, Inc., an Oregon corporation
(“CMI”), and [Executive] (“Executive”) is dated and effective as of August 29,
2012, and amends and restates the Change in Control Severance Agreement by and
between CMI and Executive dated and effective as of July 15, 2011.

The Board of Directors of CMI believes it is in the best interests of CMI and
its shareholders to have the continued dedication of Executive notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined in
Section 2.3); to diminish the inevitable distraction of Executive due to
personal uncertainties and risks created by a threatened or pending Change in
Control; and to provide Executive with compensation and benefits arrangements
upon a termination of employment following a Change in Control which are
competitive with those offered by other corporations.

Therefore, the Board of Directors has caused CMI to enter into this Agreement,
and CMI and Executive agree as follows:

ARTICLE 1.

TERM

The initial term of this Agreement shall commence on August 29, 2012 and shall
terminate on December 31, 2012 (the “Initial Term”), unless earlier terminated
pursuant to Article 2; provided, however, that commencing on January 1, 2013,
and each January 1 thereafter, the term of this Agreement shall be automatically
extended for one additional year (the “Renewal Terms”), unless either party
gives notice of non-renewal to the other party at least ninety (90) days before
such January 1 date or unless the Agreement is earlier terminated in accordance
with Article 2; provided, further, that this Agreement shall continue in effect
for a period of one year beyond the date of any Change in Control, as defined in
Section 2.3, that shall have occurred during the Term (as defined below). The
Initial Term and the Renewal Terms are together referred to in this Agreement as
the “Term.”

ARTICLE 2.

TERMINATION

2.1 General. At all times herein, Executive’s employment is “at-will” meaning
that CMI or Executive can terminate this Agreement and the employment
relationship at any time for any reason, subject to any obligation to pay
severance or give notice as may be provided below. Termination of this Agreement
shall occur by written notice by the terminating party to the other party
specifying the provision of this Agreement pursuant to which the termination is
effective.

A. Release of Claims. No provision of this Agreement that requires CMI to pay
Executive severance, vesting acceleration, or any other compensation or benefit
associated with the termination of Executive’s employment following a Change in
Control (except accrued Base Salary and as required by law), shall be effective
unless and until Executive and CMI shall have executed (and not revoked) a
release of claims in a form satisfactory to CMI and within the time required by
CMI (the “Release of Claims Requirement”).

B. Method of Payment; Internal Revenue Code Section 409A. In the event CMI is
obligated to pay Executive severance after termination, payment shall be made in
a lump sum no later than sixty (60) days after termination, provided the Release
of Claims Requirement has been satisfied. Notwithstanding the 60-day period, to
the extent required by Internal Revenue Code Section 409A as amended, and
regulations under that section, payment of severance benefits to Executive under
any provision of this Agreement will be paid upon the first pay date after the
expiration of six (6) months following the date of termination of Executive’s
employment with CMI.

 

Page 1 – CHANGE IN CONTROL SEVERANCE AGREEMENT ([EXECUTIVE])



--------------------------------------------------------------------------------

C. Benefits. Except as expressly stated in this Article 2, upon termination of
employment Executive shall be entitled to Executive’s rights under CMI’s benefit
plans, including without limitation any 401(k) plan, as such plans, by their
provisions, apply upon Executive’s termination.

2.2 Change in Control Termination. In the event of a Change in Control
Termination (as defined below), CMI shall Pay Executive Executive’s accrued but
unpaid Base Salary through the termination date. In addition, subject to the
Release Of Claims Requirement, CMI shall also provide Executive with the
following:

A. Severance Pay. Severance pay in the amount of twelve (12) months’ Base
Salary.

B. Target Incentive. One hundred percent (100%) of Executive’s current target
incentive under the Company’s executive incentive plan(s).

C. Equity Awards. All CMI stock options and restricted stock units or other
stock awards (together referred to in this Agreement as “Equity Awards”) held by
Executive as of the date of Executive’s termination from employment shall
immediately accelerate and become fully vested and each stock option held by
Executive as of the date of Executive’s termination from employment shall remain
exercisable until the earlier of twelve months following the date of Executive’s
termination from employment and such stock option’s stated expiration date.

D. Group Health Coverage. If Executive is eligible for and properly elects to
continue Executive’s group health benefits pursuant to COBRA, CMI shall pay the
premiums for such COBRA continuation coverage for up to twelve (12) months or
such earlier date as Executive loses eligibility for such coverage.

2.3 Definitions.

A. “Base Salary” shall mean Executive’s annual base salary paid or payble to
Executive by CMI immediately preceding the date of a Change in Control.

B. “Cause” means CMI’s determination that Executive has engaged in any one or
more of the following: (a) willful failure to comply with the lawful
instructions of the CEO; (b) gross negligence or willful misconduct in the
performance of duties to CMI; (c) commission of any act of fraud against CMI or
the misappropriation of material CMI property; (d) acts or omissions of
Executive constituting a felony or other crime that is, or may be, materially
injurious to the business or reputation of CMI; and (e) Executive’s failure to
perform satisfactorily the duties of Executive’s position after written notice
from CMI and thirty (30) days’ opportunity to cure, no cure having been made.

C. “Change in Control” shall mean any of the following events:

(i) the shareholders approve a plan of complete liquidation or dissolution of
CMI; or

(ii) the consummation of the sale or other disposition by CMI of all or
substantially all CMI’s assets; or

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 or 13d-5 under said Act), directly or
indirectly, of securities of CMI representing more than 50% of the total voting
power represented by CMI’s then outstanding voting securities; or

(iv) the date of the consummation of a merger or consolidation of CMI with any
other entity that has been approved by the shareholders of CMI, if the merger or
consolidation would result in persons who were the direct or indirect owners of
voting securities of CMI outstanding immediately prior to the

 

Page 2 – CHANGE IN CONTROL SEVERANCE AGREEMENT ([EXECUTIVE])



--------------------------------------------------------------------------------

consummation of such merger or consolidation becoming, immediately after such
consummation, the direct or indirect owners of voting securities representing
less than fifty percent (50%) of the total voting power represented by the
then-outstanding voting securities of the surviving corporation. A transaction
shall not constitute a Change of Control if its sole purpose is to change the
state of CMI’s incorporation or to create a holding company that will be owned
in substantially the same proportions by the persons who held CMI’s securities
immediately before such transaction.

D. “Change in Control Termination” shall mean the occurrence of both of the
following events:

(i) there shall have been a Change in Control of CMI; and

(ii) within one (1) year after the Change in Control of CMI, Executive’s
employment with CMI shall have terminated as a result of either:

(a) CMI’s termination of Executive’s employment without Cause and not for death
or Disability; or

(b) Executive’s resignation for “Good Reason,” as defined below.

E. “Disability” shall mean, as reasonably determined in CMI’s discretion, after
consultation with a physician selected by CMI, the inability of Executive to
perform, with reasonable accommodation if necessary, any essential function of
Executive’s position because of physical or mental incapacity for a period of at
least sixty (60) days in the aggregate during any twelve (12) month period.
Executive shall cooperate in any physical examination and shall produce such
medical records as may assist the Board in making a determination regarding
Disability.

F. “Good Reason” means any of the following occurring without Executive’s
consent; provided, however, Executive has given written notice that both
references this provision of the Agreement and describes the event alleged to
constitute Good Reason of such event to the CEO and thirty (30) days shall have
passed with no cure having been made:

(i) The assignment to Executive of duties materially inconsistent with the
position of [Job Title];

(ii) Requiring Executive to be based more than 50 miles from CMI’s location on
the date of the Change of Control;

(iii) A reduction in Executive’s target incentive opportunity unless such
reduction is part of and is consistent in all material respects with a group
reduction applicable generally to the senior executives of CMI; or

(iv) Failure of CMI to allow Executive to participate in all of CMI’s benefits
plans for which Executive is eligible at coverage levels at least as great as
other CMI executives with the same or lesser levels of responsibility.

G. Exclusive Compensation. Except as expressly stated in this Section 2.3 and as
required by law, Executive shall be entitled to no other or further compensation
or benefits of any kind.

2.4 Entire Termination Payment. The compensation provided for in this Article 2
shall constitute Executive’s sole remedy for termination or breach of this
Agreement. In no event shall Executive receive severance pay, benefits
continuation, vesting acceleration or any other compensation or consideration
upon termination under more than one subsection of this Agreement.

 

Page 3 – CHANGE IN CONTROL SEVERANCE AGREEMENT ([EXECUTIVE])



--------------------------------------------------------------------------------

2.5 Federal Excise Tax Under Section 4999 of the Code.

A. Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to an award and any other payment or benefit received or to be received
by Executive would subject him to any excise tax pursuant to Section 4999 of the
Code due to the characterization of such acceleration of vesting, payment or
benefit as an “excess parachute payment” under Section 280G of the Code, such
award will be reduced to the maximum amount allowable that avoids such
characterization.

B. Determination by Independent Accountants. No later than the date of the
occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to Executive as described in Section 2.5(A), CMI
shall request a determination in writing by independent public accountants
selected by CMI (the “Accountants”). As soon as practicable thereafter, the
Accountants shall determine and report to the CMI and Executive the amount of
such acceleration of vesting, payments and benefits which would produce the
greatest benefit to Executive without constituting an excess parachute payment.
For the purposes of such determination, the Accountants may rely on reasonable,
good faith interpretations concerning the application of Sections 280G and 4999
of the Code. CMI and Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make their
required determination. CMI will bear all fees and expenses the Accountants may
reasonably charge in connection with their services contemplated by this
Section 2.5(B).

ARTICLE 3.

GENERAL PROVISIONS

3.1 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at its address as set forth on the signature page to
this Agreement. Either party may change its address, by notice to the other
party given in the manner set forth in this section. Any notice, if mailed
properly addressed, postage prepaid, registered or certified mail, shall be
deemed dispatched on the registered date or that stamped on the certified mail
receipt, and shall be deemed received on the third business day thereafter or
when it is actually received, whichever is sooner.

3.2 Caption. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

3.3 Governing Law. The validity, construction and performance of this Agreement
shall be governed by the laws of the state of Oregon, without regard to the
conflicts of law rules thereof, and adjudicated in the courts of Washington
County, Oregon or the appropriate United States District Court in Oregon.

3.4 Arbitration. Any dispute concerning the interpretation, construction, breach
or enforcement of this Agreement or arising in any way from Executive’s
employment with CMI or the termination of Executive’s employment shall be
submitted to mediation in accordance with the Mediation Procedure of the
American Arbitration Association. Should either party refuse to mediate after
being requested to do so by the other party, such refusing party shall not be
entitled to receive attorneys’ fees in any subsequent adjudicative proceeding,
even if such party prevails in such proceeding. Should the mediation efforts
fail to result in a satisfactory resolution of the matters presented, then final
and binding arbitration shall follow. Such arbitration is to be before a single
arbitrator in Washington County, Oregon and shall be conducted under the
then-current rules of the American Arbitration Association applicable to
employment disputes. The prevailing party, as determined by the Arbitrator,
shall be entitled to recover its reasonable attorneys’ fees and costs. The party
not prevailing, as determined by the Arbitrator, shall pay the cost of the
arbitration. Judgment on the award rendered may be entered in any court of
competent jurisdiction. Except as provided in the Officer’s Invention and
Confidentiality Agreement entered into by Executive, the procedures outlined in
this subsection are the exclusive method of dispute resolution.

3.5 Construction. Wherever possible, each provision of this Agreement, including
without limitation the arbitration provision, shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid or unenforceable, under
applicable law, such

 

Page 4 – CHANGE IN CONTROL SEVERANCE AGREEMENT ([EXECUTIVE])



--------------------------------------------------------------------------------

provision shall be modified or eliminated only to the extent of such
prohibition, invalidity, or unenforceability without invalidating the remainder
of such provision or the remaining provisions of this Agreement, which shall
remain in effect according to their terms.

3.6 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by any related document or by law.

3.7 Assignment. This Agreement shall be binding upon and inure to the benefit of
CMI and its successors and assigns, and shall be binding upon Executive,
Executive’s administrators, executors, legatees, and heirs. This Agreement,
which is a personal services contract, shall not be assigned by Executive.

3.8 Modification. This Agreement may not be and shall not be modified or amended
except by a written instrument signed by the parties hereto.

3.9 Entire Agreement. Except for the Officer’s Invention and Confidentiality
Agreement entered into by Executive which will remain in full force and effect,
this Agreement constitutes the entire agreement and understanding between the
parties hereto in reference to all the matters herein agreed upon. This
Agreement replaces and supersedes all prior and contemporaneous employment
agreements or understandings of the parties hereto setting forth the terms of
employment. The provisions of this Agreement shall not be construed for or
against any party, as the parties are sophisticated and had the opportunity to
obtain legal counsel.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

EXECUTIVE     CASCADE MICROTECH, INC.

 

    By:  

 

Name:  

 

      Michael Burger         President and Chief Executive Officer

Address:  

 

    Address:   2430 NW 206th Avenue  

 

      Beaverton, OR 97006 Date: August         , 2012     Date: August         ,
2012

 

Page 5 – CHANGE IN CONTROL SEVERANCE AGREEMENT ([EXECUTIVE])



--------------------------------------------------------------------------------

APPENDIX

Each of the following executives of Cascade Microtech, Inc. (the “Company”) is a
party to an Amended and Restated Change in Control Severance Agreement with the
Company in the form to which this Appendix is attached:

 

  1. Debbora Ahlgren – Vice President, Marketing

 

  2. Steven Harris – Executive Vice President, Engineering

 

  3. Jeff Killian – Chief Financial Officer, Vice President, Finance and
Treasurer

 

  4. Steve Mahon – Vice President, Operations

 

  5. Paul O’Mara – Vice President, Sales

 

  6. Ellen Raim – Vice President, Human Resources